MEMORANDUM **
Gonzalo Castaneda-Hernandez appeals his guilty plea conviction and the 57-month sentence imposed for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. Castaneda-Hernandez’s attorney has moved to 'withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no non-frivolous issues.
Because our independent review of the record discloses no arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.